                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF INDIANA
                          TERRE HAUTE DIVISION

JULIUS OMAR ROBINSON,
               Petitioner,

v.                                          No.     2:20-CV-640-JPH-DLP

T.J. WATSON,
                 Respondent.

           APPENDIX TO GOVERNMENT’S MOTION TO DISMISS
         AND RESPONSE TO ROBINSON’S 28 U.S.C. § 2241 PETITION


                                     Respectfully submitted,

                                     John Childress
                                     Acting United States Attorney
                                     Southern District of Indiana

                                     s/ Jonathan Bradshaw
                                     Jonathan Bradshaw
                                     Special Assistant United States Attorney
                                     Colorado Bar No. 43838
                                     1100 Commerce Street, Third Floor
                                     Dallas, Texas 75242
                                     Telephone: (214) 659-8600
                                     E-mail: jonathan.bradshaw@usdoj.gov

                                     Attorneys for Respondent
                                CERTIFICATE OF SERVICE

       I certify that on March 31, 2021 this appendix was filed electronically. Notice of this

filing will be sent to all ECF-registered counsel of record via email generated by the Court’s ECF

system.

                                                    s/ Jonathan Bradshaw
                                                    Jonathan Bradshaw
                                                    Special Assistant United States Attorney




                                                2
Page 1 of 77
Page 2 of 77
Page 3 of 77
Page 4 of 77
Page 5 of 77
Page 6 of 77
Page 7 of 77
Page 8 of 77
Page 9 of 77
Page 10 of 77
Page 11 of 77
Page 12 of 77
Page 13 of 77
Page 14 of 77
Page 15 of 77
Page 16 of 77
Page 17 of 77
Page 18 of 77
Page 19 of 77
Page 20 of 77
Page 21 of 77
Page 22 of 77
Page 23 of 77
Page 24 of 77
Page 25 of 77
Page 26 of 77
Page 27 of 77
Page 28 of 77
Page 29 of 77
Page 30 of 77
Page 31 of 77
Page 32 of 77
Page 33 of 77
Page 34 of 77
Page 35 of 77
Page 36 of 77
Page 37 of 77
Page 38 of 77
Page 39 of 77
Page 40 of 77
Page 41 of 77
Page 42 of 77
Page 43 of 77
Page 44 of 77
Page 45 of 77
Page 46 of 77
Page 47 of 77
Page 48 of 77
Page 49 of 77
Page 50 of 77
Page 51 of 77
Page 52 of 77
Page 53 of 77
Page 54 of 77
Page 55 of 77
Page 56 of 77
Page 57 of 77
Page 58 of 77
Page 59 of 77
Page 60 of 77
Page 61 of 77
Page 62 of 77
Page 63 of 77
Page 64 of 77
Page 65 of 77
Page 66 of 77
Page 67 of 77
Page 68 of 77
Page 69 of 77
Page 70 of 77
Page 71 of 77
Page 72 of 77
Page 73 of 77
Page 74 of 77
Page 75 of 77
Page 76 of 77
Page 77 of 77
